IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

GOVERNMENT EMPLOYEES                NOT FINAL UNTIL TIME EXPIRES TO
INSURANCE COMPANY,                  FILE MOTION FOR REHEARING AND
                                    DISPOSITION THEREOF IF FILED
      Appellant,
                                    CASE NO. 1D16-2761
v.

BARBARA HOFFMEYER,

      Appellee.


_____________________________/

Opinion filed June 6, 2017.

An appeal from the Circuit Court for Duval County.
Brad Stetson, Judge.

Dennis P. Dore of Marshall Dennehey Warner Coleman & Goggin, Jacksonville, for
Appellant.

Michelline Haynes Ruth and Joseph S. Miller of Ronald E. Sholes, P.A.,
Jacksonville, for Appellee.




PER CURIAM.

      AFFIRMED.

ROBERTS, C.J., and LEWIS and WINSOR, JJ., CONCUR.